Citation Nr: 1218926	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO.  05-05 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an earlier effective date for the grant of service connection for an acquired psychiatric disorder.

2.  Entitlement to a disability rating in excess of 70 percent prior to June 8, 2010, for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1966 to July 1968. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In March 2012, the Veteran and his spouse testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  The transcript reflects that the Veteran was afforded the opportunity to present hearing testimony, evidence, and argument.  Appropriate colloquies were conducted between the Veteran and the undersigned, in accordance with Stuckey v. West, 13 Vet.App. 163 (1999) and Constantino v. West, 12 Vet.App. 517 (1999).  See also Bryant v. Shinseki, 23 Vet.App. 488 (2010) (per curiam).  The hearing was legally sufficient.

In characterizing the issues on appeal, the Board recognizes that when a claimant makes a claim, he is seeking benefits for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of this holding, and the fact that the Veteran since the initial grant of service connection the RO has recharacterized the disorder in question as posttraumatic stress disorder (PTSD) with schizophrenia, paranoid type, the issues on the title page have been recharacterized, as listed above.

By rating decision in January 2012, the RO granted a 100 percent disability rating for PTSD with schizophrenia, paranoid type, from June 8, 2010.  However, inasmuch as a higher rating is available for a psychiatric disorder prior to June 8, 2010, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has characterized the appeal as set forth on the title page.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); AB v. Brown, 6 Vet. App. 35, 38 (1993).

Subsequent to the issuance of the last Supplemental Statement of the Case in January 2012, the Veteran has submitted additional evidence directly to the Board, with a waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2011).  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issue of whether a clear and unmistakable error exists in a June 28, 1974 RO decision which granted service connection for an acquired psychiatric disorder and established an initial disability rating of 10 percent has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  On July 21, 1968, the Veteran was discharged from active duty.

2.  By means of June 1974 rating decision, service connection for an acquired psychiatric disorder was granted, effective from July 22, 1968.

3.  Effective July 31, 2000, the Veteran's acquired psychiatric disorder was manifest by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place.


CONCLUSIONS OF LAW

1.  There is no legal entitlement to an effective date earlier than July 22, 1968 for service connection for an acquired psychiatric disorder. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).

2.  Effective July 31, 2000, the criteria for a 100 disability rating for an acquired psychiatric disorder are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Concerning the Veteran's present claims, the record reflects that the Veteran was mailed letters in May 2003 and November 2004 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  A March 2006 letter provided him with appropriate notice with respect to the disability-rating and effective-date elements of his claims.

Although the Veteran was not provided adequate notice until after the initial adjudication of the claims, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development the claims were readjudicated.  There is no indication or reason to believe that the ultimate decision on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The Board also finds the Veteran has been afforded adequate assistance in response to his claims.  The Veteran's service treatment records (STRs) are on file.  VA Medical Center and private treatment records have been obtained.  The Veteran also was afforded a VA examination in order to ascertain the current severity of the service-connected disability.  

The RO informed the Veteran of their efforts to obtain all identified records from VA medical centers.  Formal Findings concerning the unavailability of records were completed in May 2009, June 2009, October 2009, and November 2009.  The Veteran was informed of the RO's findings in letters dated in June 2009, August 2009, October 2009, and November 2009.  The Board finds that VA has complied with the applicable regulations concerning obtaining identified records.

In sum, the Board is satisfied that any procedural defects in the RO's development and consideration of the claims were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claims.

II.  Earlier Effective Date (Service Connection)

A.  Law and Regulations

The general rule with regard to the effective date to be assigned for an award based on an original claim for VA benefits is that the effective date "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).

The only exception to the rule is for claims received within one year of a Veteran's discharge from service, in which case the effective date of an award of service connection will be the day following discharge from service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2).  See also Wright v. Gober, 10 Vet. App. 343, 347 (1997) (holding that § 5110(b)(1) "applies only to those awards of disability compensation actually based on a claim filed within one year after the veteran's separation").  Otherwise, the effective date will be the later of the date of receipt of claim or the date entitlement arose.  38 U.S.C.A. § 5110 ; 38 C.F.R. § 3.400(b)(2).

B.  Analysis

In this case, the Veteran's DD-214 indicates he was discharged from active service on July 21, 1968.  By means of June 1974 rating decision, service connection for an acquired psychiatric disorder was granted, effective from July 22, 1968.  July 22, 1968, is the day following the Veteran's discharge from active service.  According to the regulations cited above, the earliest possible date that any Veteran could possibly be entitled to a grant of service connection for a disability is the day following their release from active duty.

There simply is no legal basis to award an effective date for service connection for an acquired psychiatric disorder prior to July 22, 1968-the day following the Veteran's discharge from active duty.  See 38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b).  The Board is constrained by the law and regulations made by the Congress governing the establishment of effective dates for the award of compensation.  Thus, the Board concludes that an earlier effective date is not warranted in this case under VA regulations governing effective dates for awards based on an original claim for service connection.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).

III.  Rating in Excess of 70 Percent Prior to June 8, 2010, for an Acquired Psychiatric Disorder

As an initial matter, the Board notes that the Veteran has repeatedly asserted that he is entitled to a disability rating of 100 percent for his service connected psychiatric disorder effective July 22, 1968-the day following his discharge from active duty.

In a June 1974 rating decision, service connection was granted for an acquired psychiatric disorder with an initial 10 percent disability rating effective July 22, 1968.  In a March 1976 decision, this disability rating was increased to 30 percent, effective March 5, 1975.  In a January 1977 decision, this disability rating was increased to 50 percent, effective November 15, 1976.  In an October 1978 decision, the Board denied entitlement to a disability rating in excess of 50 percent for an acquired psychiatric disorder.  Within this decision, the Board additionally denied entitlement to a total disability rating based on individual unemployability (TDIU).

In a September 1987 notice, the RO proposed reducing the disability rating assigned to the service-connected psychiatric disorder from 50 percent to 30 percent.  In a March 1988 decision, the RO decided not to effectuate the proposed reduction.  In March 1988, July 1989, August 1999, May 1991, March 1992, April 1992, and June 1992 decisions, the 50 percent disability rating assigned to the service-connected psychiatric disorder was confirmed.  In a May 1993 decision, the RO granted a TDIU, effective May 18, 1992.  In January 1996, the RO denied the Veteran's claim for an earlier effective date for his total disability evaluation.  Since the October 1978 Board decision, the Veteran did not appeal the denials outlined above; those decisions are thus final.  38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.302.

As noted above, except as otherwise provided, the effective date of the award of an evaluation based on a claim for an increase in disability compensation will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within one year from such date otherwise, date of receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (2011).  

The current claim for an increased rating for a service-connected acquired psychiatric disorder was received by VA on February 21, 2001.  Consequently, in accordance with 38 C.F.R. § 3.400, the time period encompassed by this appeal does not extend prior to February 21, 2000.

A.  Law and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
      
Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Psychiatric disabilities other than eating disorders are actually rated pursuant to the criteria of a General Rating Formula.  See 38 C.F.R. § 4.130 (2011).

Under the formula, a 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.
When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2011).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 21 to 30 indicates that behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A GAF score of 11 to 20 indicates that there is some danger of hurting oneself or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement), or an occasional failure to maintain minimal personal hygiene, or gross impairment in communication.  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2011).

B.  Analysis

The available VA outpatient records from July 2000 through June 2010 show that the Veteran has consistently received treatment for his service-connected psychiatric disorder.  During this period including notations beginning with a July 31, 2000 group therapy note and subsequent treatment and therapy notes, it was noted that the Veteran displayed tangential thinking, some disorientation in thinking, manic behavior that he was unable to control, and intermittent inability to maintain his personal hygiene.

The Veteran was afforded a VA compensation and pension examination in July 2001.  The report contains the Veteran's report that he was depressed daily.  He remarked that at times he was unable to get out of bed.  It was noted that the Veteran avoided people, was fearful and nervous, and neglected his self-care.  It was noted that the Veteran slept four to six hours per night.  The report indicates that the Veteran experienced daily hallucinations.  He stated that he had difficulty focusing his thoughts, and he felt anxious daily.  He remarked that he was forgetful.  He added that he had not worked since 1990.  The examiner noted that the quality of the Veteran's social relationships appeared to be poor.

The examiner opined that no impairment of thought process or communication was present.  The examiner indicated that eye contact was appropriate.  Some suicidal thinking was present, but the examiner wrote that there was no homicidal ideation.  The examiner further remarked that the Veteran was able to maintain personal hygiene and basic activities of daily living.  The examiner found that the Veteran was fully oriented, and his memory and intellect were grossly intact.  No obsessive or ritualistic behavior was noted.  The Veteran reported a history of impaired impulse control around spending.  The examiner assigned a GAF score of 42.

An October 2001 letter from D.E., Ph.D., reflects that the Veteran's psychiatric symptoms remained resistant to medical intervention.  It was noted that the Veteran suffered from flashbacks that could be triggered by loud noises or bright lights.  Dr. E. remarked that whenever the Veteran's symptoms were triggered, he would react involuntarily to protect himself from the danger he perceived.

VA treatment notes from October and November 2001 reflect that the Veteran denied experiencing suicidal ideation, homicidal ideation, and visual hallucinations.  The treatment provider indicated that the Veteran was cognitively grossly intact, and his insight and judgment were deemed to be fair.  Both notes contain a GAF score of 41.

In December 2002, a VA treatment provider noted that the Veteran had problems going to sleep.  The provider additionally noted that the Veteran's thought process was logical and goal directed.  No audio or visual hallucinations were noted.  The examiner indicated that although the Veteran's cognition was intact, his memory was not quite right.  Insight and judgment were deemed fair.  The provider assigned a GAF score of 55.

A February 2003 VA treatment note reflects that the Veteran's symptoms were generally under control.  The note reflects that the Veteran denied suicidal or homicidal thoughts.  Increased depression and anhedonia were also denied.  The examiner wrote that there were no hallucinations or delusions.  The examiner further noted that the Veteran was not psychotic, suicidal, or agitated.  A GAF score of 50 was given.

In May 2003 and June 2003, a VA treatment provider indicated that the Veteran felt depressed and had difficulty sleeping.  No suicidal or homicidal thoughts or plans were noted.  The examiner opined that the Veteran was not psychotic, suicidal, or agitated.  The Veteran's memory was deemed intact.  The examiner gave a GAF score of 55.

A September 2003 VA treatment note reflects that the Veteran had mood swings and periods of bad depression.  No suicidal or homicidal ideations or plans were recorded.  The treatment provider indicated that the Veteran was alert, oriented, and had an intact memory.  A GAF score of 45 was listed.

In December 2003 and April 2004, a VA treatment provider wrote that the Veteran had improved while taking Abilify and Neurontin.  It was noted that the Veteran was able to sleep, and his appetite was good.  No active suicidal or homicidal thoughts or plans were reported.  The examiner remarked that the Veteran's memory was intact.  A GAF score of 50 was given.

A VA treatment note from September 2004 reflects that the Veteran had a worried affect and an anxious mood.  The examiner wrote that the Veteran's speech was pressured but logical and coherent.  Auditory hallucinations were reported.  Suicidal and homicidal ideation were denied.  The examiner assigned a GAF score of 40.

The Veteran was afforded another VA compensation and pension examination in November 2004.  The examiner recorded the Veteran's report of hearing voices asking him to kill himself or kill other people.  It was noted that the Veteran's depression and sleep problems had increased.  Nightmares, intrusive thoughts, and flashbacks were present.  Intense anxiety was reported.  The examiner indicated that the Veteran was on Elavil and Ambien.  The Veteran's social relationships were deemed to be poor.

The examiner found no impairment of thought processes or communication.  No visual hallucinations were noted, although the Veteran reported suicidal and homicidal thoughts.  The examiner indicated that the Veteran maintained fair personal hygiene and other basic activities of daily living.  The report reflects that the Veteran's memory and cognition were grossly intact, and no obsessive or ritualistic behavior was present.  The examiner indicated that the Veteran's impulse control was fairly good at the present.  The examiner assigned a GAF score of 35.

In April 2005, a VA treatment provider indicated that the Veteran had problems with his long and short term memory, although he was orientated to person, place, and time.  Hallucinations were noted.  Suicidal and homicidal ideation were absent.  A GAF score of 45 was assigned.

A VA treatment record from August 2005, reflects that the Veteran experienced disturbed sleep.  He experienced hallucinations.  The notes indicate that the Veteran was not psychotic, suicidal, homicidal, or agitated.  They also indicate that the Veteran's memory was intact.  They list a GAF score of 45.
In March 2006, a VA treatment provider wrote that the Veteran's speech was logical and coherent.  He indicated that the Veteran had an anxious mood and neutral affect.  Occasional auditory and visual hallucinations were present, but no paranoia or obsessions were noted.  Insight and impulse control were deemed good, and the examiner observed no problems with the Veteran's remote or recent memory.  No hopelessness or helplessness was noted.  The examiner assigned a GAF score of 45.

An August 2006 VA follow-up record contains the Veteran's report of sleeping and eating well.  The examiner wrote that the Veteran denied hopelessness as well as suicidal and homicidal thoughts.  The examiner indicated that the Veteran's memory was somewhat decreased, but no thought disorder was present.  A GAF score of 45 was listed.

A January 2007 VA treatment record contains the Veteran's report of a decrease in his levels of hallucinations.  The examiner indicated that the Veteran demonstrated some level of insight in his presentation and speech.  The examiner assigned a GAF score of 50.

An August 2008 VA medical center triage record reflects that the Veteran was disheveled.  His behavior was noted to be irritable and uncooperative.  His speech was deemed to be pressured.  He presented with a labile affect.  His memory was intact but slightly impaired.  The examiner indicated that the Veteran's concentration was intact but poor.  Insight and judgment were deemed to be poor.

In October 2008, a VA examiner indicated that the Veteran was doing better.  The note reflects that increased depression, suicidal and homicidal thoughts, and hallucinations were all denied.  Some thought disorder was present.  The examiner indicated that the Veteran's speech was normal and without pressure.  A GAF score of 45 was assigned.

The Veteran's son, J.H., wrote in January 2009 that the Veteran often acted disoriented.  He said that the Veteran always repeated himself and had recently become more forgetful.  He indicated that occasionally the Veteran's sentences and thought processes were disjointed.

In February 2009, H.S., the Veteran's spouse, wrote that the Veteran experienced a confusion of memory.  She said that the Veteran occasionally had flashbacks and startle responses.  She indicated that the Veteran expressed excessive agitation and anger.

A February 2009 letter from D.L., M.S., C.C.C.-Speech-Language-Hearing Pathologist reflects that the Veteran spoke with inconsistently rapid and poorly articulated speech.  She wrote that the Veteran suffered from recurrent bouts with anxiety, depression, manic activity levels, an inability to concentrate, insomnia, immobilizing fatigue, limited physical effort and energy, and codependent behavior patterns.  She opined that the Veteran demonstrated inconsistent but recurrent abnormal thought processing and confused behavior.  

Given the severity and the consistency of the Veteran's symptoms over the period of the past 10 years and the documentation of symptoms of record, the Board finds that it is factually ascertainable that the Veteran's acquired psychiatric disorder met the criteria for a 100 percent evaluation on July 31, 2000.  

Based on the evidence of record, the Board finds that effective July 31, 2000, the Veteran's service-connected acquired psychiatric disorder is manifested by for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place.

The evidence of record demonstrates indicate that beginning in group therapy in July 2000 and subsequently on a regular basis thereafter, the Veteran consistently had symptoms to include stereotyped speech, difficulty in understanding complex commands, , and impaired judgment and disoriented thinking as well asgross impairment in thought processes or communication, persistent hallucinations, and inappropriate behavior,.  Therefore, the Board finds that effective July 31, 2000, the Veteran is entitled to a 100 percent rating for his acquired psychiatric disorder.

Finally, the Board is mindful that the Court of Appeals for Veterans Claims has held that a claim for a TDIU is essentially a component of the claim for a higher disability rating for PTSD.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  See also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  However, in this case, the Veteran has been in receipt of a TDIU since May 1992.  A remand under Rice is therefore unnecessary.


ORDER

An effective date for an award of service connection for an acquired psychiatric disorder, prior to July 22, 1968, is denied.

Entitlement to a total disability rating for an acquired psychiatric disorder effective from July 31, 2000 is granted.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


